Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Non-Compliant Claim Amendments
Claims 11 and 21 are do not comply with 37 CFR 1.173(b)(2) and (d).
The use of the identifier “previously presented” for Claim 11 is non-compliant and the claim should be identified by “original, amended,” or “original, twice amended,” etc.  Further, the changes to the claim (as compared to its appearance in the patent) are not shown by markings such as underlining of added terms or bracketing of deleted matter.
Claim 21 is non-compliant because, as a new claim, it should be identified as “new, amended,” etc., and the claim should be underlined in its entirety.
The pertinent sections of 37 CFR 1.173 are reproduced below:
(b)  Making amendments in a reissue application.  
(2)  Claims.  An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper.  For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number.  Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 
(d)  Changes shown by markings.  
Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs. 
Reissue Declaration
The reissue declaration filed with filed October 1, 2021 is accepted.

Recapture Analysis
Claim 21 was previously rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  This rejection is withdrawn as discussed below.

The Three Step analysis set forth in MPEP 1412.02 was applied to claim 21 in the previous Office action.
A.     The First Step - Is There Broadening?  
New reissue claim 21, as compared to patent claims 1, 10, and 21, deletes the entire limitation:
a first aperture disposed in the recessed portion of said first end and a second aperture disposed in the recessed portion of said second end, said first and second apertures continuous through said top side and said bottom side.
Reissue claim 21 is therefore broadened with respect to patent claims 1, 10,   and 11.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
In the previous Office action, the limitation “a first aperture disposed in the recessed portion of said first end and a second aperture disposed in the recessed 
Inasmuch as the limitation “wherein the first end includes a recessed portion of the bottom side and the second end includes a recessed portion of the top side” was added as part of the amendment filed February 1, 2017, and the apertures and the recesses are recited together, the SGL now is considered to be:
wherein the first end includes a recessed portion of the bottom side and the second end includes a recessed portion of the top side;
a first aperture disposed in the recessed portion of said first end and a second aperture disposed in the recessed portion of said second end, said first and second apertures continuous through said top side and said bottom side.

As to the question of the Second Step, the broadening in reissue claim 21 is related to the surrendered subject matter.

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
According to the Third Step, if the SGL has not been entirely eliminated from a claim in the reissue application, but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis recapture may still be avoided if the claim is amended to add a new limitation that relates to the surrendered subject matter. See MPEP 1412.02.
Claim 21 as amended retains the following portion of the SGL:

Reissue claim 21 adds the following limitation as compared to patent claim 1:  
a threaded fastener subassembly configured for connecting portions of said split retaining ring, clamping said adjacent ring section ends together in sealing relation at said overlying recessed portions and clamping said device to the base.
This limitation is considered to materially narrow relative because it is related to the area of the SGL.
As noted by Applicant on page 5 of the Response filed October 1, 2021:
The surrender generating limitation (SGL) relates directly to apertures in the ring section ends receiving threaded rods, which receive nuts.  This embodiment, elected in response to a restriction requirement, is shown in Figs. 2-4.  The threaded fastener subassemblies serve two purposes: 1) clamping the split retaining ring assembly to a base; and 2) sealingly clamping the ring section overlying/underlying ends at their recessed portions.
The claim 21 narrowing limitations of a threaded fastener subassembly serve the same two purposes, i.e., clamping to a base and sealingly clamping the ring section ends at their respective recessed portions.  Thus, the materially narrowing limitations relate directly to the surrendered subject matter and serve the same purposes, particularly the purpose of forming an effective sealing engagement.

It is agreed that the retained and added limitations in reissue claim 21 relate to the surrendered subject matter and materially narrows the original claims to avoid impermissible recapture.

Drawings
The replacement sheet filed April 21, 2021 is accepted.
Specification
The amendment filed November 10, 2020 is accepted.

Claim Rejections - 35 USC § 112 - 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 is amended to recite that the overlying configurations of the ring section ends are “configured for sealing said retaining ring assembly at said overlying ring section end recessed portions,” but the specification of the subject 9,689,518 patent does not describe any sealing by the overlying end portions.  Instead, the seal appears to be effected by the resilient seal 68.
Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because it is unclear if the “device” in line 14 is the same as or different from the “device” set forth in line 1.

Double Patenting
The Terminal Disclaimer filed November 11, 2021 is effective to overcome the double patenting rejection.

Allowable Subject Matter
Claim 11 is allowable over the prior art of record.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


With respect to claim 11, the prior art of record does not teach or fairly suggest as obvious, in a split ring assembly as recited therein and having an annular rib extending away from the bottom side of the ring sections, the bottom side of each annular rib further including at least one groove defined therein in an orientation transverse to the annular rib.
With respect to claim 21, the prior art of record does not teach or fairly suggest in a split ring assembly as recited first and second recessed portions on the tops and bottoms of the ring sections such that each first recessed portion overlies the second recessed portion of an adjacent ring section, and a threaded fastener assembly for connecting the ring portions and clamping the adjacent ring section ends together at said overlying recessed portions and clamping said device to the base.
The closest prior art, Sandy, discloses a split retaining ring assembly adapted for securing a device to a base, comprising at least two ring sections each having ends which abut the end of an adjacent ring section, and a threaded fastener subassembly configured for connecting portions of said split retaining ring and for clamping said device to the base.  The first and second ends of the ring sections do not include recessed portions.
Phillips teaches a split ring assembly comprising first and second ring sections, each of which has a pair of ends comprising extensions 110, 114, respectively, which form a recessed portion on the top side at a first end and on the bottom side at a second end such that the ends can be overlapped.  As described in lines 36-48, this 
Upon further consideration of the these references used in previous rejections, those of ordinary skill in the art at the time of the invention would not have found it obvious to modify the ends of the rings of Sandy to include recesses because there is no reason to overlap the adjacent ring sections.  As shown in figures 4 and 10 of Sandy the ends of the rings 30A, 30B will abut one another when assembled and clamped by the clamp sections 50A, 50B.  Adding recesses to the upper and lower surfaces to form a lap joint will not cause the ends of the ring sections to abut one another any better, would not serve to maintain a flat upper and lower profile of the mounting ring when it is assembled, and would only serve to increase the manufacturing costs.  The clamp sections of Sandy will tightly maintain the ends of the ring sections in flat upper and lower profiles without recesses.
Moreover, Sandy does not include apertures at the ends of the ring sections in contrast to the structure of Phillips.  The use of threaded fasteners through the apertures in Phillips connects the ends together and holds the lap joints together.  The ends of the ring section of Sandy are held together by the clamp.
Finally, it would not have been obvious to modify the ends of the ring sections of Sandy to include recesses without also considering Phillips’ teaching of providing apertures in those recesses to receive threaded fasteners which hold the lap joints together and fasten the assembled ring to a base.  The ring sections of Sandy are not . 

Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered and are persuasive as to the recapture rejection.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D. Lillis can be reached at 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                       Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993   
                                                                                                                                                
Conferee: /E.D.L/                 SPRS, Art Unit 3993                                                                                                                                                                                       
Conferee:  /PCE/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.